DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-19 and 21-22 are pending in the current application. Claims 8-15 and 22 have been withdrawn.
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  
Claims 17 and 19 state “characterized controlling, in real time,…”. The Examiner suggests the claim to state “characterized by controlling, in real time,…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bangtsson (US 2012/0091063), Gamble (US 7,178,386), and Nakamura (US 2013/0316892) or Gagnon (US 2014/0227766).
With regard to Claim 1, Bangtsson discloses a method for determining binding capacities of a chromatography column comprising detecting a feed signal representative of the composition of feed material provided to the inlet of the column, detecting an effluent signal representative of the composition of the effluent signal of the column, and using the feed signal and the effluent signal to determine binding capacities of the column (determine saturation level) (Abstract). Bangtsson discloses a method for monitoring level of saturation of a chromatography media in a column (Abstract).
Bangtsson discloses providing an unloaded column and loading a sample into the unloaded column to form a loaded column ([0023], a sample passed through a column (i.e., unloaded column) can be added through the feed line (i.e., loaded column). 
Bangtsson discloses that assessing the state of different columns at any given moment of a process are of particular interest ([0022]). Bangtsson discloses that knowing the binding capacity of a chromatography column at a particular level of breakthrough would allow one to assess if the column can still bind solutes and how much solute still can be bound before the column reaches full saturation ([0022]). 
Bangtsson discloses stopping the loading of the sample and initiating a column wash step if the level of saturation has reached a saturation point level ([0003], [0024], [0028]). Furthermore, Bangtsson discloses continuous comparison of UV signals measured before and after each of several columns for determining breakthrough ([0045]-[0048]).
However, Bangtsson is silent to measuring a first pressure at the inlet of the unloaded column and measuring a second pressure at the inlet of the loaded column.
Gamble discloses a parallel fluid processing system including multiple fluid process regions containing solid material in fluid communication with a common first fluid source may be used to conduct analyses and/or synthesis in parallel (Abstract). An application of Gamble’s processing system includes chromatography columns (C2/L1-58). 
Gamble discloses that various types of detectors may be used to detect species separated and/or products synthesized at locations within, adjacent to, or downstream from a fluid process region (C13/L43-47). Quantitative and/or qualitative detection may be used to measure various physical parameters within each fluid process region (e.g., a chromatography column) including flow, pressure, temperature, and optical properties 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to measure a first pressure at the inlet of an unloaded column and measure a second pressure at the inlet of a loaded column of Bangtsson, as taught by Gamble, in order to develop a pressure profile of a column before and during sample loading.
However, modified Bangtsson is silent to comparing the first and second pressure measurements to determine the level of saturation of the chromatography media, wherein the level of saturation is continuously monitored during a chromatography process by measuring the second pressure continuously.
Nakamura discloses that polymer particles can be used at a high flow rate when used as a filler for chromatography and have a high binding capacity for target molecules (Abstract). Nakamura that pressure in a chromatography column increases as the protein binding capacity decreases ([0038], [0106], [0175]).
Alternatively, Gagnon discloses materials and method for use of constrained cohydration agents in the purification of biological materials (Abstract). Gagnon discloses that practical binding capacity of a monolithic chromatographic material is determined more by pressure than surface availability, since pressure increases linearly throughout the sample loading process ([0164]).
Therefore, both Nakamura and Gagnon indicate that pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation). Furthermore, Bangtsson discloses continuous comparison of UV signals 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to compare the first and second pressure measurements to determine the level of saturation of the chromatography media, wherein the level of saturation is continuously monitored during a chromatography process by measuring the second pressure continuously, as taught by Bangtsson and Nakamura or Gagnon, since pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation) as the sample is loaded on the column.
With regard to Claim 3, modified Bangtsson is silent to measuring a pressure from the effluent line of the unloaded column and the loaded column, respectively.
Gamble discloses that various types of detectors may be used to detect species separated and/or products synthesized at locations within, adjacent to, or downstream from a fluid process region (C13/L43-47). Quantitative and/or qualitative detection may be used to measure various physical parameters within each fluid process region (e.g., a chromatography column) including flow, pressure, temperature, and optical properties (C13/L60-C14/L2). Physical parameter measurements may be recorded as a function of time to develop pressure profiles, flow profiles, etc.) (C14/L2-14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to measure a pressure from the effluent line of the unloaded column and the loaded column, respectively, of modified Bangtsson, as taught by Gamble, in order to develop a pressure profile of a column during loading (unloaded column) and when breakthrough is achieved (loaded column).

Bangtsson discloses a Deltasignalmax is calculated which is defined to be the feed signal minus the signal level for the effluent signal when it is in the plateau ([0026]). This Deltasignalmax can then be used for defining suitable levels for the breakthrough point and the saturation point for example ([0026]).  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to generate a corrected pressure for the unloaded column and the loaded column of modified Bangtsson, by adjusting the first pressure and the second pressure with the corresponding pressure from the effluent line, wherein the comparing step compares the corrected first and second pressures, as taught by Bangtsson, in order to define suitable levels for the breakthrough point and the saturation point for example.
With regard to Claim 4, Bangtsson discloses calculating a deltasignal as the difference between the feed signal and the effluent signal at two different time points during the chromatography process, and using the deltasignal to determine a saturation point of the column ([0025], [0026]). Therefore, it would be obvious to one of ordinary skill to calculate a deltapressure as the difference between the first pressure and the second pressure at two different time points of modified Bangtsson during the chromatography process, and use the deltapressure to determine a saturation point (f) 
With regard to Claim 5, Bangtsson discloses further comprising measuring UV signals from each chromatography column in a periodic counter current (PCC) system and using these UV signals to continuously determine the level of saturation of the different chromatography columns of the PCC system during the chromatography process ([0011], [0029]-[0031]). Therefore, it would be obvious to one of ordinary skill for the method of modified Bangtsson to further comprise measuring a first and second pressures from each chromatography column in a periodic counter current (PCC) system and using these second pressures together with the first pressures to continuously determine the level of saturation of the different chromatography columns of the PCC system during the chromatography process, since pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation).
With regard to Claims 6 and 7, Bangtsson discloses wherein the detectors are of the same type ([0023]). Therefore, modified Bangtsson discloses wherein the first and second pressure are measured using a detector of the same type (Claim 6), wherein the first and second pressure are measured using a pressure sensor (Claim 7).
With regard to Claim 16, Bangtsson discloses a method for determining binding capacities of a chromatography column comprising detecting a feed signal representative of the composition of feed material provided to the inlet of the column, detecting an effluent signal representative of the composition of the effluent signal of the column, and using the feed signal and the effluent signal to determine binding 
Bangtsson discloses (i) providing the at least one chromatography column in an unloaded state and (ii) loading a sample in the at least one unloaded column to produce at least one loaded chromatography column ([0023], a sample passed through a column (i.e., unloaded column) can be added through the feed line (i.e., loaded column). 
Bangtsson discloses that assessing the state of different columns at any given moment of a process are of particular interest ([0022]). Bangtsson discloses that knowing the binding capacity of a chromatography column at a particular level of breakthrough would allow one to assess if the column can still bind solutes and how much solute still can be bound before the column reaches full saturation ([0022]). Bangtsson discloses that detectors may be used at the feed and effluent lines of a chromatography column to detect signals being representative of the composition of the sample flowing at the respective location ([0023]). Bangtsson discloses that possible detectors may be UV, pH, conductivity, light scattering, fluorescence, IR, or visible light ([0023]). 
Bangtsson discloses stopping the loading of the sample and initiating a column wash step if the level of saturation has reached a saturation point level ([0003], [0024], [0028]). Furthermore, Bangtsson discloses continuous comparison of UV signals measured before and after each of several columns for determining breakthrough ([0045]-[0048]).

Gamble discloses a parallel fluid processing system including multiple fluid process regions containing solid material in fluid communication with a common first fluid source may be used to conduct analyses and/or synthesis in parallel (Abstract). An application of Gamble’s processing system includes chromatography columns (C2/L1-58). 
Gamble discloses that various types of detectors may be used to detect species separated and/or products synthesized at locations within, adjacent to, or downstream from a fluid process region (C13/L43-47). Quantitative and/or qualitative detection may be used to measure various physical parameters within each fluid process region (e.g., a chromatography column) including flow, pressure, temperature, and optical properties (C13/L60-C14/L2). Physical parameter measurements may be recorded as a function of time to develop pressure profiles, flow profiles, etc.) (C14/L2-14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to measure a first pressure at the inlet of the at least one unloaded chromatography column and measure a second pressure at the inlet from the at least one loaded chromatography column., as taught by Gamble, in order to develop a pressure profile of a column before and during sample loading.
However, modified Bangtsson is silent to comparing the first and second pressure measurements to determine the level of saturation of the chromatography 
Nakamura discloses that polymer particles can be used at a high flow rate when used as a filler for chromatography and have a high binding capacity for target molecules (Abstract). Nakamura that pressure in a chromatography column increases as the protein binding capacity decreases ([0038], [0106], [0175]).
Alternatively, Gagnon discloses materials and method for use of constrained cohydration agents in the purification of biological materials (Abstract). Gagnon discloses that practical binding capacity of a monolithic chromatographic material is determined more by pressure than surface availability, since pressure increases linearly throughout the sample loading process ([0164]).
Therefore, both Nakamura and Gagnon indicate that pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation). Furthermore, Bangtsson discloses continuous comparison of UV signals measured before and after each of several columns for determining breakthrough ([0045]-[0048]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to compare the first and second pressure measurements to determine the level of saturation of the chromatography media, wherein the level of saturation is continuously monitored during a chromatography process by measuring the second pressure continuously, as taught by Bangtsson and Nakamura or Gagnon, since pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation) as the sample is loaded on the column.

With regard to Claim 17, Bangtsson discloses characterized by controlling, in real time, the start and stop of the loading steps according to the determined saturation level ([0011], [0013], [0033]).
With regard to Claim 18, Bangtsson discloses a method for controlling a periodic counter current chromatography system comprising at least two columns, comprising the steps of detecting a feed signal representative of the composition of a feed material provided to the inlet of the columns, detecting effluent signals representative of the composition of the effluent from each column in the system, determining the binding capacities of each chromatography column, and controlling (i.e., modifying) the feed to and between columns in dependence on the determined binding capacities (Claim 22). Furthermore, Bangtsson discloses controlling (i.e., modifying) the flow rates for the feed and buffer pumps in dependence of the determined binding capacities (Claim 24).
Therefore, it would be obvious to one of ordinary skill in the art for modified Bangtsson of Claim 6 to comprise the steps of measuring a first pressure representative of the unloaded column from each column in the system, measuring a second pressure representative of the loaded column from each column in the system, determining the saturation level of each chromatography column according to claim 6, and determining whether the level of saturation has reached a saturation point level, and, if the saturation point level is reached, modifying a flow rate of (i) a buffer pump or (ii) the feed to and between columns in dependence on the determined saturation level, since pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation).
Claim 1, upon which Claim 6 and Claim 18 are dependent, comprises wherein the level of saturation is continuously monitored during a chromatography process by measuring the second pressure continuously.
With regard to Claim 19, Bangtsson discloses the method characterized by controlling, in real time, the flow rate of the feed to and between the columns in dependence of the determined saturation level ([0022], Claims 23 and 24).






















With regard to Claim 21, Bangtsson discloses comprising compensating for any differences in the columns and/or flow rates by adjusting for how long, and in which position, different columns should be in a loading zone according to the determined saturation level ([0022], Claim 25).
Response to Arguments
Applicant’s arguments filed 23 April 2021 with respect to the 35 USC 101 rejections over Claims 1, 3-7, 16-19, and 21, and the 35 USC 112(b) rejection of Claim 17 have been fully considered and are persuasive. The 35 USC 101 rejections over Claims 1, 3-7, 16-19, and 21 and the 35 USC 112(b) rejection of Claim 17 have been withdrawn. 
Applicant's arguments filed 23 April 2021 with respect to the 35 USC 103 rejections of Claims 1, 3-7, 16-19, and 21 have been fully considered but they are not persuasive. Applicant argues on Page 8 of the Remarks that Claims 1, 16, and 18 recite processes that would not have been derived from the cited art because of person of ordinary skill would not have measured “the second pressure continuously” to monitor a level of saturation continuously with predictability or a reasonable expectation of success, especially in view of Bangtsson and Gamble. Applicant argues that Bangtsson . 
In response, the 103 rejection is based on Bangtsson and Gamble and Nakamura or Gagnon, not Bangtsson and Gamble alone. 
Nakamura discloses that polymer particles can be used at a high flow rate when used as a filler for chromatography and have a high binding capacity for target molecules (Abstract). Nakamura that pressure in a chromatography column increases as the protein binding capacity decreases ([0038], [0106], [0175]).
Alternatively, Gagnon discloses materials and method for use of constrained cohydration agents in the purification of biological materials (Abstract). Gagnon discloses that practical binding capacity of a monolithic chromatographic material is determined more by pressure than surface availability, since pressure increases linearly throughout the sample loading process ([0164]).
Therefore, both Nakamura and Gagnon indicate that pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation). Furthermore, Bangtsson discloses continuous comparison of UV signals measured before and after each of several columns for determining breakthrough ([0045]-[0048]). Based on Nakamura or Gagnon, one of ordinary skill in the art would also measure pressure continuously to indicate the level of binding capacity remaining in a chromatography media.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the Examiner mischaracterized the arguments from 30 October 2020 in stating that the Applicant’s arguments suggest that ‘unloaded columns’ means a column that does not have any chromatography media. Applicant argues that it was the calibrant’s presence in the columns of Gamble that prevented the columns from being “unloaded” columns.
In response, the Examiner regrets the error. The Examiner responded to Applicant’s arguments directed to the calibrants of Gamble in the Response to Arguments of the Non-Final Office Action dated 30 October 2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777